DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/2022 has been entered.
Response to Amendment
Acknowledgement is made to the amendment received 1/06/2022.
Claims 6 have been amended. Claim 4 have been cancelled. No claims have been added. Claims 1-3 and 5-9 are pending and addressed below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites the limitation “the electric voltage signals” in line 12. There is insufficient antecedent basis for the claim. For examination purposes, the electric voltage signals will be read as –an electric voltage signals--. 
Claim 6 recites the limitation “the electric impedance measurement” in line 13. There is insufficient antecedent basis for the claim. For examination purposes, the electric impedance measurement will be read as –an electric impedance measurement--. 
Claims 7-9 inherits the issue of indefiniteness from claim 6 by nature of its dependency. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broens (U.S. PGPub. No. 20120265044) in view of Gunderson (U.S. Patent. No. 9199078) in further view of Wahlstrand (U.S. PGPub. No. 20120101545).
Regarding claim 1, Broens teaches:
A method to assess a pelvic floor muscles injury, comprising the following steps: a) application of a probe into a patient's rectum, (Para. 0018, 0030, Fig. 1, probe 4)
wherein the probe comprises application electrodes (EA1) and (EA2), (EA1) and (EA2), (Para. 0020; Fig. 1, electrodes 5a, 5b, 6a-6b, 7a, 7b)
and a plurality of measuring electrodes (EP1), (EP2) ... (EPn), (Para. 0022; Fig. 1, sensors 8a-c, 9a-c, 10a-c, 11a-c, 12a-c)
wherein the plurality of measurement electrodes form one or more ring structure(s) that do not comprise an application electrode, (Para. 0022)
b) generation, using a generator, of electric signals…and applying them into the pelvic floor muscles by means of application electrodes (EA1) and (EA2), without causing 
Broens teaches using measuring electrodes/sensors, but does not does not explicitly disclose the sensors measuring electrode voltage signals. 
In related stimulation and detection art, Gunderson teaches implantable medical devices to treat the pelvic floor and utilizing the device to sense electrical activity in the pelvis (Col. 1, lines 19-25; Col. 5, lines 6-10). Gunderson further teaches an analysis method of:
electrical signals of constant amplitude (Col. 12, lines 44-48)
c) detection of electric voltage signals from the pelvic floor muscles by means of a plurality of measuring electrodes (EP1), (EP2) ... (EPn), (Col. 9, lines 58-61)
d) analysis of electric current and voltage signals for amplitude values and phase dependencies of their waveform, (Col. 9, line 58-Col. 10, line 8; Col. 10, lines 9-12; analysis read as broadly as claimed, since amplitude is determined from voltage pulse and current; impedance values (determined by voltage and current) include phase component)
and Page 2 of 11Application No: 15/577,240Attorney Docket No: PZ/3129/AW/UScharacterized in that the electric voltage signals from the pelvic floor muscles correspond to an electric impedance measurement. (Col. 9, lines 58-65)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Broens to incorporate the detection and analysis method of Gunderson in order to effectively measure the impedance and detect potential lead problems (Gunderson, Col. 10, lines 19-22).
The Broens/Gunderson combination does not explicitly state the signals variable of time with frequencies ranging from 2kHz to 200kHz. 

characterized in that the electric current signal and the electric voltage signals from the pelvic floor muscles constitute signals variable in time, of frequencies ranging from 2 kHz to 200 kHz, (Para. 0038)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Broens/Gunderson combination based on the teachings of Wahlstrand to incorporate electric current and voltage signals variable of time with frequencies ranging from 2kHz to 200 kHz in order to transmit information from the device to one or more satellites (Wahlstrand, Para. 0038).
Regarding claim 2, the Broens/Gunderson/Wahlstrand combination teaches:
The method of claim 1, (described above) 
characterized in that the electric current signal and the electric voltage signals from the pelvic floor muscles constitute signals variable in time, of frequencies ranging from 2 kHz to 50 kHz. (Wahlstrand, Para. 0038)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Broens/Gunderson combination based on the teachings of Wahlstrand to incorporate electric current and voltage signals variable of time with frequencies ranging from 2kHz to 200 kHz in order to transmit information from the device to one or more satellites (Wahlstrand, Para. 0038) and, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Regarding claim 3, the Broens/Gunderson/Wahlstrand combination teaches the method of claim 1 (described above). Gunderson recites delivering a constant amplitude (Gunderson, Col. 12, lines 44-48). Broens teaches amperage of 0.5-15 mA, which includes the range “below 1mA” recited in the instant application (Broens, Para. 0038). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a range below 1mA, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the the Broens/Gunderson/Wahlstrand combination in further view of Sliwa (U.S. PGPub. No. 20020173784).
Regarding claim 5, the Broens/Gunderson/Wahlstrand combination teaches the method of claim 1 (described above). Gunderson further teaches characterized that in step (d)…an electric impedance module is analyzed (Gunderson, Col. 16, lines 26-28). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Broens based on the teachings of Gunderson to incorporate analyzing the electric impedance module in order to monitor lead impedance and identify lead-related problems (Gunderson, Col. 16, lines 26-28). 
The Broens/Gunderson/Wahlstrand combination does not explicitly disclose analyzing a phase shift angle. In related electrosurgical art, Sliwa teaches characterized in that in step d) a phase shift angle… [is] analyzed (Para. 0259-0260).
. 

Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broens in view of Gunderson.
Regarding claim 6, Broens teaches:
An electrode based measuring probe for assessment of pelvic floor muscles injury, (Para. 0006)
 comprising a cylindrical main body, (Para. 0018; Fig. 1, shank 44)
with two application electrodes (EA1) and (EA2) (Para. 0020; Fig. 1, electrodes 5a, 5b, 7a, 7b)
and a plurality of measurement electrodes ((EP1), (EP2) ... (EPn)), arranged on its surface, (Para. 0022; Fig. 1, sensors 10a-c, 11a-c)
each application electrode having an electrical contact extending in the rear part of the cylindrical body, characterized in that the application electrode (EA1) is the furthest disposed electrode towards the front end of the measuring electrode probe, (Fig. 1, electrodes 5a, 5b)
and the application electrode (EA2) is the closest disposed electrode towards the front end of the measuring electrode probe, Page 3 of 11Application No: 15/577,240Attorney Docket No: PZ/3129/AW/US(Fig. 1, electrodes 7a, 7b)
and further characterized in that the plurality of measurement electrodes are disposed between the application electrodes (EA1) and (EA2) (Fig. 1, sensors 11a-c, 10a-c)
and the plurality of measurement electrodes form one or more ring structure(s) that do not comprise an application electrode, (Para. 0022)
wherein the electrode based measuring probe is configured to deliver electric application current…does not cause tissue depolarization (Para. 0038; Fig. 1, generator 32; amperage of 0.5-15 mA, which includes the range “below 1mA” recited in the instant application)
Broens does not explicitly disclose energy at a constant amplitude or an electric impedance measurement.
In related stimulation and detection art, Gunderson teaches implantable medical devices to treat the pelvic floor and utilizing the device to sense electrical activity in the pelvis (Col. 1, lines 19-25; Col. 5, lines 6-10). Gunderson further teaches an analysis method of:
deliver electric application current having a constant amplitude (Col. 12, lines 44-48)
and the electric voltage signals from the pelvic floor muscles constitute the electric impedance measurement (Col. 9, lines 58-65)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Broens to based on the teachings of Gunderson to have incorporate constant amplitude and an electric impedance measurement in order to effectively measure the impedance and detect potential lead problems (Gunderson, Col. 10, lines 19-22).
Regarding claim 7, the Broens/Gunderson combination teaches:
The electrode based measuring probe of claim 6, (described above)
characterized in that the plurality of measurement electrodes assume the form of ring sections. (Broens, Para. 0022)

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Broens/Gunderson combination in view of Gafni (U.S. Patent No. 6741895).
Regarding claim 8, the Broens/Gunderson combination teaches an apparatus for assessment of the pelvic floor muscles injury, characterized in that it comprises the electrode based measuring probe as defined in claim 6. (described above). The Broens/Gunderson combination does not explicitly disclose using an impedance spectrometer.
In related vaginal treatment art, Gafni teaches: 
and an impedance spectrometer to measure electric impedance of tissues (Col. 12, lines 38-42)
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the Broens/Gafni combination based on the teachings of Gafni to incorporate a impedance sensor in order to measure impedance, as taught by Graber, and monitor contact between the active area and treatment area (Gafni, Col. 12, lines 38-42). 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Broens/Gunderson/Gafni combination in further view Wahlstrand.
Regarding claim 9, the Broens/Gunderson/Gafni combination teaches:
The electrode based measuring probe of claim 8, (described above)
wherein the apparatus is capable of implementing a method to assess the pelvic floor muscles injury comprising the following steps: a) application of the probe into a patient's rectum, (Broens, Para. 0030)
b) generation, using a generator, of electric signals of constant amplitude and applying them into the pelvic floor muscles by means of application of the electrodes (EA1) and 
c) detection of electric voltage signals from the pelvic floor muscles by means of the plurality of measuring electrodes, Page 4 of 11Application No: 15/577,240Attorney Docket No: PZ/3129/AW/US(Gunderson, Col. 9, lines 58-61)
d) analysis of electric current and voltage signals for amplitude values and phase dependencies of their waveform, (Gunderson, Col. 9, line 58-Col. 10, line 8; Col. 10, lines 9-12; analysis read as broadly as claimed, since amplitude is determined from voltage pulse and current; impedance values (determined by voltage and current) include phase component)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Broens to incorporate the detection and analysis method of Gunderson in order to effectively measure the impedance and detect potential lead problems (Gunderson, Col. 10, lines 19-22).
The Broens/Gunderson/Gafni combination does not explicitly state the signals variable of time with frequencies ranging from 2kHz to 200kHz. 
In related stimulation art, Wahlstrand teaches using a similar stimulation device to treat the pelvic floor (Wahlstrand, Para. 0162). Wahlstrand further teaches:
characterized in that the electric current signal and the electric voltage signals from the pelvic floor muscles constitute signals variable in time, of frequencies ranging from 2 kHz to 200 kHz. (Para. 0038)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Broens/Gunderson/Gafni combination based on the teachings of Wahlstrand to incorporate electric current and voltage signals variable of time with .
Response to Arguments
Applicant’s arguments, see page 6, filed 1/6/2-22, with respect to the claims have been fully considered and are persuasive.  The rejection under 35 U.S.C. 112(a) of 10/12/2021 has been withdrawn. 
Applicant’s arguments with respect to claims 1-3 and 6-9 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662. The examiner can normally be reached M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794